DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-10
Withdrawn claims: 				2, 6-10
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1, 3-5
Currently rejected claims:			1, 3-5
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3-5) in the reply filed on 06/01/2022 is acknowledged.
Claims 2 and 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  Claim 4 is a “use claim” that does not “purport to claim a process, machine, manufacture, or composition of matter”.  In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). See MPEP 2173.05(q).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is also rejected under 35 U.S.C. 112(a). Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art would not clearly know how to use the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JPH06261781A; cited by IDS; Google translation relied on for citations; previously cited).
Regarding claim 1, Ogawa teaches a sugar solution [0001] comprising water  and a reaction product (page 2, paragraphs 1-3) of purified rice starch (last two paragraphs on page 2) and α-amylase in the water (page 3, paragraph 3) wherein the content of extract is 55-80% (corresponding to concentration of sugar solution in paragraph 4 on page 2), which falls within the claimed extract concentration.  Since the starch used to make the sugar solution is purified, the sugar solution will contain 0 µg/ml soluble protein, which falls within the claimed concentration.  Ogawa also teaches that the various starch raw materials such as rice flour and rice by-product from milling can be used in addition to the purified starch (page 2, last paragraph) as long as the starch raw materials do not contain large amounts of protein (page 3, paragraph 2).  In regard to the method steps regarding the reaction and liquefaction for preparing the reaction product of rice and α-amylase recited in claim 1, it is noted that these recited steps constitute a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  As such, the method of producing the reaction product for the presently claimed sugar solution product does not determine patentability of the claimed product.
 Regarding claim 3, Ogawa teaches the invention as described above in claim 1, including the rice comprises various starch raw materials such as rice by-product from milling in addition to the purified starch (page 2, last paragraph) as long as the starch raw materials do not contain large amounts of protein (page 3, paragraph 2).  Since the rice is a by-product of milling instead of being the final product of milling, it is considered to fulfill the description of “flour of rice for beer” as described in [0017] of the present specification.
Regarding claim 4, Ogawa teaches the invention as described above in claim 1, including the sugar solution is for producing a seasoning, food, or drink (page 2, paragraph 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JPH06261781A; cited by IDS; Google translation relied on for citations; previously cited) as applied to claim 4 above.
Regarding claim 5, Ogawa teaches the invention as described above in claim 4, including the sugar solution is for producing a brewed seasoning (page 2, paragraph 5).  Although Ogawa does not teach that the brewed seasoning is mirin, it teaches a sugar solution product having the features recited by claim 1.  As such, the intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art does not limit the claim and does not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791